Order reversed on the law and facts, without costs, and matter remitted to surrogate, upon the ground that no notice was given to the parties whose funds should bear the burden of the charge made by the surrogate's order ■(Matter of Parsons, 121 Misc. 747, 750; Matter of Rabell, 175 App. Div. 345); that the petitions fail to state the number of days consumed and are indefinite as to the number of days of actual work expended upon the proceeding; and that the allowances to Attorneys Humphrey, Howard and Taylor should not be paid out of the funds of the estate. Van Kirk, P. J., Hinman and Crapser, JJ., concur; Hill, J., dissents and votes to affirm; Rhodes, J., votes to dismiss the appeal upon the ground that the executor is not a party aggrieved. The questions attempted to be raised upon this appeal may be raised by any party in interest upon the settlement of the accounts of the temporary administrator.